Title: To George Washington from Abraham Skinner, 31 January 1782
From: Skinner, Abraham
To: Washington, George


                  
                     
                     Sir
                     Commy Prisoners Office Elizth Town Jany 31st 1782
                  
                  Since my Letter to your Excellency of the 29th inst I have received a Letter and a Pass from Sr Henry Clinton to meet Mr Loring at New York for the purpose of carrying into Effect the Exchanges of our Officers taken to the Southard agreable to your Excellencys Instructions of the 5th Decr. I shall proceed to New York as soon as the Ice will permit me and Report my proceedings to Your Excellency on my return.
                  Inclosed is a Letter from New York received per Flag this day.  The Seals appear to have been broken and Genl Skinner apologizes for it on the back of the Letter.  I am Sr with the highest respect Your Excelly’s Mo. Obt Hble Servt
                  
                     Abm Skinner
                     Comy Genl Pris
                  
               